Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2019

                                    No. 04-19-00044-CV

                                  TITLE SOURCE, INC.,
                                        Appellant

                                              v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                   Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       The Court Reporters notification of late record is hereby GRANTED. Time is extended to
April 10, 2019.


       It is so ORDERED on March 12, 2019.
                                               PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court